Citation Nr: 0529262	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
traumatic arthritis, left knee, to include the issue of 
whether the reduction in evaluation was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1954 to July 
1955, and from October 1955 to September 1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which implemented a 
proposal to reduce the veteran's evaluation for his service-
connected traumatic arthritis of the left knee from 20 
percent to 10 percent.  

In March 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  In an April 1999 rating decision, the RO increased the 
evaluation for the veteran's left knee traumatic arthritis 
from a 10 percent evaluation to a 20 percent evaluation, 
effective April 2, 1999.

3.  By a letter dated in July 2002, the RO informed the 
veteran that medical evidence reflected improvement in his 
left knee disability and that the RO proposed to reduce the 
prior 20 percent evaluation to 10 percent.

4.  In a September 2002 rating decision, the RO reduced the 
disability evaluation for the veteran's left knee disability 
from 20 percent to 10 percent, effective from December 1, 
2002; the evidence of record reflected an improvement in the 
veteran's left knee disability, as left knee range of motion 
was from 5 to 100 degrees.  

5.  From December 1, 2002 to the present, the veteran's left 
knee disability is manifested by traumatic arthritis, 
significant pain; and some tenderness.  There is no competent 
evidence of recurrent subluxation or lateral instability.  
Range of motion in the left knee is from 5 to 120 degrees.

6.  The veteran has not submitted objective evidence showing 
that his service-connect left knee disability requires 
frequent hospitalization or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for left knee 
traumatic arthritis from 20 percent to 10 percent, effective 
December 1, 2002, was proper.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2002).

2.  From December 1, 2002 to the present, the criteria for an 
evaluation in excess of 10 percent for traumatic arthritis of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the veteran's claim have been satisfied by virtue 
of letters sent to him in March 2004, June 2004, and January 
2005.  Since these letters essentially provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the supplemental statement of 
the case (SSOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a January 2003 
SOC and July 2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained requests that the veteran 
send any treatment records pertinent to the claim or submit 
any relevant information on the enclosed VA Form 21-4138, 
Statement in Support of the Claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided after the initial unfavorable AOJ 
decision that is the basis of this appeal.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although notice was provided to the veteran after the 
first adjudication of the claim, the veteran has not been 
prejudiced thereby.  The content of such notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains private treatment records from 
Semmes Murphy Clinic (Dr. Foley) dated from September 2001 to 
September 2003, as well as an October 2003 medical statement.  
In June 2004, the RO requested treatment records subsequent 
to September 2003 from Semmes, however such medical provider 
responded in the same month and indicated that, after a 
thorough search of its files, it was unable to locate any 
records for the veteran.  The veteran was notified of this, 
including in the July 2005 SOC, and has not submitted any 
additional records from Semmes.  As such, the Board finds 
that further efforts to obtain such records would be futile.

In addition to the identified Semmes Murphy Clinic treatment 
records, the claims folder also contains treatment records 
from the VA Medical Center in Memphis.  The veteran was 
afforded relevant examinations for VA purposes in April 1999, 
May 2002, and January 2005.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background Prior to the September 2002 Reduction in 
Evaluation 

During service, the veteran reportedly injured his left knee 
during basic training and had subsequent complaints of left 
knee soreness.  After service, in August 1964, he underwent 
exploratory surgery of the left knee; no medial meniscus tear 
was present, however the synovium was noted to be 
hypertrophied with numerous villi.

In an October 1964 rating decision, the RO granted service 
connection for synovitis of the left knee, assigning a 100 
percent evaluation from September 1964, and a 10 percent 
evaluation from November 1964.

In a September 1980 rating decision, the RO determined that 
the evidence showed improvement in the veteran's left knee 
function, thus, the 10 percent evaluation for left knee 
disability was reduced to zero percent.  The veteran 
subsequently appealed that decision, and in an April 1981 
decision, the Board continued a noncompensable evaluation for 
left knee synovitis.  

In an April 1996 rating decision, the RO continued a 
noncompensable evaluation for synovitis of the left knee.

In January 1998, the veteran underwent left knee 
infrapatellar neuroma excision and arthroscopic examination 
and debridement of chondromalacia patella.  After such 
surgery, the RO, in a March 1998 rating decision, increased 
the veteran's evaluation for a left knee disability to 10 
percent. 

In an April 1999 rating decision, the RO increased the 
veteran's evaluation to 20 percent; such increase was based 
on range of motion in the left knee from 15 to 100 degrees 
taken during an examination conducted earlier in the same 
month.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In May 2002, the veteran presented for a VA examination.  His 
left knee lacked 2 to 3 degrees from full extension, and 
flexion was to 120 degrees.  

Legal Criteria - Reduction in Evaluation

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2002).  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).

The veteran was notified of the proposed reduction of his 
evaluation (from 20 percent to 10 percent) for left knee 
traumatic arthritis in July 2002 and provided 60 days to 
submit additional evidence.  The veteran was notified of such 
reduction in September 2002.  Thus, he was properly notified 
of the reduction in evaluation.  See 38 C.F.R. § 3.105(e) 
(2002).

On review of the medical evidence of record, the Board finds 
that the evidence at the time of the September 2002 rating 
reduction reflected an actual improvement in the veteran's 
left knee disability, such that a rating reduction from 20 
percent to 10 percent was proper.  Specifically, an 
improvement in the veteran's left knee disability was shown 
during a May 2002 VA examination, and the Board observes that 
such examination was full and complete, in that it contained 
current findings.  During the May 2002 examination, the 
veteran's left knee range of motion was from minus 2 (or 3) 
degrees to 120 degrees.  Such range of motion did not warrant 
a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2002).  In fact, the veteran did not even 
meet the requirements for a noncompensable evaluation for 
limitation of either extension or flexion of the left knee.  
However, since there was evidence of some limitation of 
extension in the left knee and evidence of painful motion in 
the left knee, the RO assigned a 10 percent evaluation based 
on x-ray findings of left knee arthritis and painful motion 
under 38 C.F.R. § 4.59.  

The veteran's 20 percent evaluation for his left knee 
disability was made effective on April 2, 1999, and continued 
in effect until November 30, 2002.  Since the evaluation had 
not been in effect for five years or more, compliance with 
the provisions of 38 C.F.R. § 3.344(a) and (b) is not 
required.  38 C.F.R. § 3.344(c).  Reexaminations reflecting 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).  
Nevertheless, the Board finds that improvement was 
demonstrated by an examination that was full, complete and 
sufficient to establish the current level of knee impairment.  

In sum, the Board finds that the May 2002 VA examination 
discloses an actual change in disability such that a rating 
reduction was warranted.  For the foregoing reasons, the 
Board finds that the evidence clearly supports the reduction 
of the evaluation for the veteran's service-connected left 
knee traumatic arthritis from 20 percent to 10 percent, 
effective from December 1, 2002.  Consequently, there is no 
basis for restoring the previous 20 percent evaluation, as 
the evidence at the time of the September 2002 rating 
decision showed that the 10 percent evaluation accurately 
reflected the severity of the veteran's left knee arthritis.  

Since December 1, 2002

Having determined that the September 2002 reduction from 20 
percent to 10 percent for the veteran's left knee arthritis 
was proper, the Board will now determine whether an 
evaluation in excess of 10 percent is warranted from December 
1, 2002 to the present.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The veteran's current 10 percent evaluation for left knee 
traumatic arthritis was assigned pursuant to Diagnostic Codes 
5010-5261.  Under Diagnostic Code 5010, traumatic arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a maximum schedular evaluation of 30 
percent under this code.  

The Board will also analyze the veteran's left knee 
disability under Diagnostic Code 5260, which provides the 
criteria for limitation of flexion of the knee.  Limitation 
of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion to 45 
degrees will result in the assignment of a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
maximum schedular evaluation of 30 percent under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension) 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04.

According to VA standards, normal range of motion of the knee 
is from zero degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2005).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

During the veteran's most recent VA examination in January 
2005, he stated that his left knee symptomatology had 
worsened.  He complained of left knee pain, and stiffness in 
the mornings and during weather changes.  On examination, 
left knee range of motion was from 5 to 120 degrees, with 
pain.  There was tenderness along both joint lines.  He was 
stable to varus and valgus stresses from zero to 30 degrees.  
He was also stable to anterior and posterior stresses and 
Lachman's testing was negative.  The veteran exhibited pain 
with McMurray's testing and no palpable click.  He had a 
well-healed scar on the anterior and medial aspect of the 
knee from a meniscectomy incision.  The veteran walked slowly 
and shuffled with the aid of a cane.  He was unable to squat 
during the examination as it exacerbates his knee pain.  X-
rays of the left knee showed maintained joint spaces; 
calcifications in his cartilage were present, consistent with 
pseudo-gout.  Impression was left knee traumatic arthritis.  
The examiner indicated that the veteran was having 
significant knee pain, but noted that x-rays were not that 
impressive.  

Based on the most current findings, the Board finds that an 
evaluation in excess of 10 percent for service-connected left 
knee arthritis is not warranted.  There is no evidence of 
extension limited to 15 degrees or flexion limited to 30 
degrees to warrant a higher evaluation.  See Diagnostic Codes 
5260 and 5261 (2005).  As discussed above, the veteran only 
meets the criteria for a noncompensable evaluation for 
limitation of extension, therefore, the RO assigned a 10 
percent evaluation based on x-ray findings of left knee 
arthritis and painful motion under 38 C.F.R. § 4.59.  The 
veteran uses a cane and is unable to squat, factors 
justifying a compensable evaluation for limitation of 
function.  However, the examiner specifically indicated that 
it was not feasible to gauge additional limitation of 
function due to flare-ups or after extended use in terms of 
additional limitation of motion.  In terms of functional 
limitations attributable to the veteran's pain on motion, the 
Board finds that such limitations are adequately compensated 
by the currently assigned 10 percent evaluation and the Board 
does not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 10 percent.  See 
DeLuca, supra. 

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the left 
knee and accordingly, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.

Although the veteran believes that his service-connected left 
knee disability has increased in severity, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected left knee arthritis.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.

In sum, the veteran's current left knee disability is 
manifested by significant pain, traumatic arthritis, some 
limitation of extension (noncompensable), but with no 
objective evidence of recurrent subluxation or lateral 
instability.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

The preponderance of the evidence is against the veteran's 
increased rating claim for his service-connected left knee 
arthritis.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Reduction of a 20 percent evaluation to a 10 percent 
evaluation for left knee traumatic arthritis, effective 
December 1, 2002, was proper.

From December 1, 2002 to the present, entitlement to an 
evaluation in excess of 10 percent for left knee traumatic 
arthritis is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


